Cite as 2013 Ark. App. 530

                      ARKANSAS COURT OF APPEALS
                                            DIVISION II
                                           No. CV-12-921

STEPHENS PRODUCTION                                   Opinion Delivered   SEPTEMBER 25, 2013
COMPANY
                  APPELLANT                           APPEAL FROM THE JOHNSON
                                                      COUNTY CIRCUIT COURT
V.                                                    [NO. CV-09-99]

                                                      HONORABLE DENNIS CHARLES
BOYD BLACKARD, TERRY                                  SUTTERFIELD
BLACKARD, and BARBARA
BLACKARD                                              AFFIRMED
                     APPELLEES



                                   DAVID M. GLOVER, Judge

          In a May 1, 2013 opinion, we ordered rebriefing in this case, noting critical

omissions in the addendum.1 Those deficiencies have been corrected, and we now address

the merits of this case. Stephens Production Company (SPC) appeals from a July 18, 2012

order granting the Blackards’ motion/amended motion to confirm settlement, and from a

July 18, 2012 order granting the Blackards’ request for attorneys’ fees associated with

enforcement of the settlement agreement. Its two primary points of appeal contend:

1) that the trial court erred in granting the Blackards’ motion to confirm settlement, and

2) that the trial court erred in awarding the Blackards attorneys’ fees. We disagree and

affirm.


          1
              Stephens Prod. Co. v. Blackard, 2013 Ark. App. 289 (2013).
                                  Cite as 2013 Ark. App. 530

                                          Background

       This case originated in 2009 with appellees, Boyd, Terry, and Barbara Blackard,

filing a quiet-title action concerning their claim to ownership of the surface and all oil, gas,

and other minerals lying in and under certain described property located in Johnson

County, Arkansas.      They named as defendants in the case SPC, Anadarko E & P

Company, L.P., Anadarko Land Corp., and Upland Industrial Development Company.

In 2011, SPC filed a counterclaim and cross-claim for interpleader, naming the Blackards

as counterdefendants and Anadarko E & P Company, L.P., Anadarko Land Corp., and

Upland Industrial Development Company as cross-defendants. These other parties have

been dismissed from the case with prejudice, leaving only SPC and Boyd, Terry, and

Barbara Blackards as parties to this appeal.

       On March 20, 2012, the Blackards filed a motion to confirm settlement, alleging

that they had reached a negotiated settlement with separate defendant, SPC.             In this

motion, the Blackards also asserted that in “[r]elying on the settlement with SPC, [the

Blackards] made commitments to the separate Defendant, Anadarko, which have been

accepted, successfully eliminating Anadarko’s claim.”          On April 3, 2012, separate

defendant SPC responded to the motion to confirm settlement and asserted that the

motion should be denied because SPC had justifiably rescinded the settlement agreement

because of a mutual mistake of law. Subsequently, the motion was amended and restated,

evoking additional responses and replies.




                                               2
                                   Cite as 2013 Ark. App. 530

       On May 2, 2012, a hearing was held on the motion/amended motion to confirm

settlement.   The hearing essentially consisted of colloquy among the trial court and

counsel for the Blackards, SPC, and the Anadarko defendants. As part of the colloquy,

counsel for the Anadarko defendants acknowledged that a settlement had been reached

between those defendants and that the Blackards had requested an order dismissing the

Anadarko defendants “with no further obligations to Stephens under the lease.” Counsel

for SPC stated that it had no objection to the settlement between the Blackards and the

Anadarko defendants. At the conclusion of the hearing, the trial court stated that it would

sign the order releasing the Anadarko defendants and that it was granting the motion to

enforce settlement between the Blackards and SPC.

       On May 18, 2012, SPC filed a motion for reconsideration—before entry of the

order granting the motion to confirm settlement, citing Arkansas Rule of Civil Procedure

59(b)2 as its authority for doing so. On May 24, 2012, the Blackards filed a motion to

recover attorneys’ fees incurred in pursuing their motion to confirm settlement.

       At a hearing held on July 18, 2012, the trial court first addressed SPC’s objections

to the order proposed by the Blackards regarding the court’s granting of their motion to

confirm settlement. The trial court determined that it would sign the Blackards’ proposed



       2
        (b) Time for Motion. A motion for a new trial shall be filed not later than 10 days after
the entry of judgment. A motion made before entry of judgment shall become effective and
be treated as filed on the day after the judgment is entered. If the court neither grants nor
denies the motion within 30 days of the date on which it is filed or treated as filed, it shall be
deemed denied as of the 30th day.


                                                3
                                   Cite as 2013 Ark. App. 530

order because it accurately reflected the trial court’s ruling.          Next, SPC renewed its

motion for reconsideration, and the trial court stated that it would take the matter under

advisement. Finally, the Blackards argued their petition for attorneys’ fees associated with

their motion to confirm settlement, and the trial court also took that matter under

advisement.

       There were two July 18, 2012 orders. The first order granted the Blackards’

motion to confirm settlement agreement, concluding that it was a valid settlement

contract, that the conditional part of the agreement was fulfilled within a reasonable

amount of time, and that the terms of the settlement agreement should be carried out

forthwith. The second order denied SPC’s oral motion for reconsideration and granted

the Blackards’ motion for attorneys’ fees. The notice of appeal in this case was filed on

August 15, 2012, and states that the appeal is from both July 18 orders and all of the

court’s rulings that shaped those judgments.

                                            Discussion

       I.     The trial court erred in granting the Blackards’ motion to confirm settlement.

       It is undisputed that the parties reached an agreement to settle their differences

regarding the underlying lawsuit, which was filed by the Blackards, concerning the terms

of an oil-and-gas lease covering property owned by the Blackards and asking the trial court

to confirm, quiet, and vest title in the Blackards; to direct SPC to account for the

production and income from a designated well; and to direct payment to the Blackards.

In SPC’s response to the Blackards’ amended and restated motion to confirm settlement, it



                                                 4
                                  Cite as 2013 Ark. App. 530

stated, “SPC admits that a conditional settlement agreement was reached with Plaintiffs on

February 7, 2012.” The problem urged by SPC lies with the conditional part of the

settlement agreement.

       The settlement agreement was memorialized in a February 7, 2012 letter and

provides in pertinent part:

       This fax confirms SPC and the Blackards’ agreement settling the issues between
       them in the above litigation as follows, to wit:

       When the Blackards obtain a confirmation as to Anadarko’s lease being “invalid” on the
       Blackard acreage, these parties agree:

       Blackard and SPC will execute a ratification of the Blackard lease presently held by
       SPC to (a) specifically include the thirty-eight (38) acres; (b) the royalty will be
       thirty-percent (30%) for the existing well beginning with November 1, 2011
       production and twenty percent (20%) on any new wells thereafter drilled in this
       unit, so long as the lease continues in full force and effect; (c) SPC will pay
       Blackards the sum of $95,000 settling income due Blackards from the beginning of
       the existing well through October 2011 production.

       If this accurately sets forth our agreement please acknowledge below and we will
       press forward with Anadarko for the death of their lease.

       If there [are] any mistakes, please advise.

(Emphasis added.)

       SPC contends that 1) it rescinded this agreement on February 27, 2012—prior to

SPC performing the condition on or about March 12, 2012, and 2) that its rescission of

the agreement was proper because of a mutual mistake of law concerning the underlying

lease as reflected in the case of Barber v. Chesapeake Exploration, LLC, No. 4:11CV00234,

2012 WL 113280 (E.D. Ark. Jan. 13, 2012). The Barber case was decided on January 14,




                                               5
                                     Cite as 2013 Ark. App. 530

2012, which was before the settlement agreement was reached on February 7, 2012. We

find no merit to the arguments.

       It is undisputed that the settlement agreement did not contain a time limit for the

condition being satisfied, and the trial court specifically found that the condition was

fulfilled in a reasonable amount of time. The parties made no agreement to rescind.

Rather, SPC contends that its “rescission” of the agreement was justifiable based on a

mutual mistake of the law—i.e., that both parties were unaware of the federal court

decision in the Barber case, supra, and that lack of awareness entitled them to back out of

the deal. We disagree.

       In Security Life Insurance Co. v. Leeper, 171 Ark. 77, 83–84, 284 S.W.12, 14–15

(1926), our supreme court refused to find a mistake-of-law argument applicable,

explaining:

                The final contention is that there was a mutual mistake as to the law which
       induced the settlement, and that appellee is not bound by it. It is a rule of almost
       universal application that a mistake of law, in the absence of fraud or undue influence, does
       not afford grounds for the abrogation or reformation of a contract. Such has been the rule
       declared by this court. In those cases it was held that, where the contract was induced
       by reliance upon the superior knowledge of one of the parties, grounds for
       reformation were thus afforded, and this was found to be an exception to the
       general rule. Those cases, however, related to questions of the interpretation of the
       contract, and the effect of each of the decisions was that the court would place such
       interpretation upon it as was represented at the time of its execution by the party
       having the superior knowledge on the subject. The present case is not one like those
       cited, which concern the representations made at the time of the execution of the original
       contract, but it is one where the representations or mistake arose at the time of the settlement of
       liability under the original contract. But, at any rate, this is not a case where the question of
       superior knowledge on the subject is important, for, as before stated, the parties were dealing at
       arms length, and Hicks was representing an adverse interest, whilst appellee was
       acting upon the advice of those upon whom she relied in accepting as true the
       statement that there was no liability under the contract. This is merely an instance of


                                                   6
                                    Cite as 2013 Ark. App. 530

       adverse claims with respect to liability, and which was compromised and settled. If it be the
       law that, whenever parties settle their differences concerning liability in an uncertain state of
       the law and it afterwards turns out that they were mistaken the settlement can be disregarded,
       then there is no stability whatever about such a settlement, even though made in the utmost
       good faith. The law has been definitely settled to the contrary by the Supreme
       Court of the United States in the case of Mutual Life Insurance Co. v. Phinney, 178
       U.S. 327.

(Some citations omitted & emphasis added.) We find the explanation offered in Leeper

helpful in the instant case. Here, too, the parties were dealing at arms length in trying to

compromise and settle adverse claims, and there was no allegation of fraud or undue

influence.

       Moreover, SPC’s efforts to distinguish Leeper and other similar cases from the

situation at hand are not convincing. That is, SPC argues that the cases relied upon by the

Blackards involved court decisions that arose after, not before, a settlement was reached.

It argues that, here, the Barber case was decided before the settlement was reached; that

none of the parties were aware of the Barber decision; and that consequently, the present

case is distinguishable. We consider the distinction to be one without a difference as far as

the instant case is concerned. We are simply not persuaded that SPC established any basis

for reneging on the settlement agreement.

       II.     The trial court erred in awarding attorney’s fees to the Blackards.

       The gist of SPC’s argument under this point is that even though the award of

attorneys’ fees was limited to work done with respect to the settlement agreement, because

the underlying lawsuit was not one for breach of contract, the trial court erred in making

the award. We find no error.



                                                  7
                                     Cite as 2013 Ark. App. 530

           Arkansas Code Annotated section 16-22-308 (Repl. 1999) provides:

                   Attorney’s fees in certain civil actions. In any civil action to recover on an
           open account, statement of account, account stated, promissory note, bill,
           negotiable instrument, or contract relating to the purchase or sale of goods, wares,
           or merchandise, or for labor or services, or breach of contract, unless otherwise
           provided by law or the contract which is the subject matter of the action, the
           prevailing party may be allowed a reasonable attorney's fee to be assessed by the
           court and collected as costs.

(Emphasis added.)

           Here, even though the underlying case was in the nature of a quiet-title action, it

was necessitated by a dispute concerning the terms of oil/mineral/gas leases covering the

Blackards’ property, and in the underlying complaint, the prayer for relief included the

following language: “WHEREFORE, Plaintiffs request that . . . an Order of the Court

should be entered directing Defendant, Stephens Production Company, to account for the

production and income from said well and direct payment thereof to Plaintiffs, together

with any future payments due, for their costs, attorney fees, and for any other proper

relief.”

           Accordingly, in deciding the attorneys’ fees issue, the trial court limited the award

of fees to those associated with the settlement agreement, and, in addition, the underlying

dispute arose out of language in a lease, which is certainly in the nature of a contract. We

find no error in the manner in which the trial court decided the issue pursuant to Arkansas

Code Annotated section 16-22-308.

           Affirmed.

       WOOD and BROWN, JJ., agree.
       Hayes, Alford & Johnson, PLLC, by: Joel D. Johnson, for appellants.
       Lonnie C. Turner; and Stephen C. Gardner, P.A., by: Stephen C. Gardner, for
appellees.



                                                 8